        Case 15-20237            Doc 199      Filed 04/10/19 Entered 04/10/19 12:06:44           Desc Main
                                               Document     Page 1 of 4
                                            UNITED STATES BANKRUPTCY COURT
                                             NORTHERN DISTRICT OF ILLINOIS
                                                    EASTERN DIVISION

                                                             §
In re:                                                       §         Case No. 15-20237
TAIYM, NADER                                                 §
                                                             §
                                                             §
                                     Debtors(s)              §
                                           NOTICE OF TRUSTEE’S FINAL REPORT AND
                                             APPLICATIONS FOR COMPENSATION
                                               AND DEADLINE TO OBJECT (NFR)
            Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Andrew J. Maxwell,
trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have filed
final fee applications, which are summarized in the attached Summary of Trustee’s Final Report and Applications for
Compensation.
            The complete Final Report and all applications for compensation are available for inspection at the Office
of the Clerk, at the following address:
                                 Clerk of the Court
                                 219 S. Dearborn Street
                                 7th Floor
                                 Chicago, IL 60604
            Any person wishing to object to any fee application that has not already been approved or to the Final
Report, must file a written objection within 21 days from the mailing of this notice, serve a copy of the objections
upon the trustee, any party whose application is being challenged and the United States Trustee. A hearing on the
fee applications and any objection to the Final Report will be held at:

             9:30 a.m. on Thursday, May 9, 2019,
             in Courtroom 680 of the Dirksen Federal Courthouse (Judge Cox), 219 S. Dearborn, Chicago, Illinois
60604


  Date Mailed:       04/10/2019                           By :   /s/ Andrew J. Maxwell
                                                                 Trustee
Andrew J. Maxwell
3010 N. California Avenue
Chicago, IL 60618




UST Form 101-7-NFR (10/1/2010) (Page 1 )
           Case 15-20237             Doc 199      Filed 04/10/19 Entered 04/10/19 12:06:44           Desc Main
                                                   Document     Page 2 of 4

                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION



                                                                 §
In re:
                                                                 §        Case No. 15-20237
TAIYM, NADER                                                     §
                                                                 §
                                                                 §
                                                                 §
                                           Debtors(s)            §

                                           SUMMARY OF TRUSTEE’S FINAL REPORT AND
                                               APPLICATION FOR COMPENSATION



         The Final Report shows receipts of                                           $                       128,793.43
         and approved disbursements of                                                $                        13,150.47
         leaving a balance on hand of:                                                $                       115,642.96


          Claims of secured creditors will be paid as follows:


                                                                           Allowed            Interim
   Claim                                                 Claim            Amount of         Payments to       Proposed
    No.       Claimant                                  Asserted            Claim               Date          Payment
000002        IRS                                   $    228,025.22 $       228,025.22 $             0.00 $      39,282.27
Total to be paid to secured creditors                                                                     $      39,282.27
Remaining Balance                                                                                         $      76,360.69


          Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                              Interim
                                                                                             Payments         Proposed
                             Reason/Applicant                           Total Requested       to Date         Payment
Trustee, Fees: Andrew J. Maxwell                                     $         9,689.67 $            0.00 $        9,689.67
Attorney for Trustee, Fees: MAXWELL LAW GROUP, LLC                   $        44,390.00 $            0.00 $       44,390.00
Attorney for Trustee, Fees: FACTOR LAW                               $        18,262.50 $            0.00 $       18,262.50
Attorney for Trustee, Expenses: FACTOR LAW                           $           293.11 $            0.00 $         293.11
Attorney for Trustee, Expenses: MAXWELL LAW GROUP, LLC               $           461.51 $            0.00 $         461.51
Accountant for Trustee, Fees: LOIS WEST and KUTCHINS,                $         2,623.50 $            0.00 $        2,623.50
Charges: U.S. Bankruptcy Court                                       $           350.00 $            0.00 $         350.00

UST Form 101-7-NFR (10/1/2010) (Page 2 )
          Case 15-20237              Doc 199    Filed 04/10/19 Entered 04/10/19 12:06:44               Desc Main
                                                 Document     Page 3 of 4
                                                                                            Interim
                                                                                           Payments             Proposed
                             Reason/Applicant                        Total Requested        to Date             Payment
Other: ARTHUR B. LEVINE COMPANY                                   $               2.14 $               2.14 $            0.00
Other: INTERNATIONAL SURITIES                                     $              80.80 $           40.40 $              40.40
Other: American Auction Associates, Inc.                          $             250.00 $               0.00 $          250.00

Total to be paid for chapter 7 administrative expenses                                                     $       76,360.69
Remaining Balance                                                                                          $               0.00

          Applications for prior chapter fees and administrative expenses have been filed as follows:
                                                           NONE

      In addition to the expenses of administration listed above as may be allowed by the Court, priority claims totaling
$117,453.40 must be paid in advance of any dividend to general (unsecured) creditors.
         Allowed Priority Claims are:



    Claim                                               Allowed Amount of       Interim Payments
     No.       Claimant                                       Claim                   to Date          Proposed Payment
000004A ILLINOIS DEPARTMENT OF REVENUE                 $       102,537.48 $                  0.00 $                     0.00
000005A ILLINOIS DEPARTMENT OF REVENUE                 $        14,915.92 $                  0.00 $                     0.00

Total to be paid to priority creditors                                                             $                    0.00

Remaining Balance                                                                                  $                    0.00

       The actual distribution to wage claimants included above, if any, will be the proposed payment less applicable
withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $346,384.99 have been allowed and will be paid pro rata
only after all allowed administrative and priority claims have been paid in full. The timely allowed general (unsecured)
dividend is anticipated to be 0.0 %, plus interest (if applicable).
         Timely allowed general (unsecured) claims are as follows:

                                                            Allowed
    Claim                                                  Amount of            Interim Payments            Proposed
     No.       Claimant                                      Claim                    to Date               Payment
1              JORDAN FAKHOURI                         $       268,367.00 $                  0.00 $                     0.00
000002B INTERNAL REVENUE SERVICE                       $        53,739.64 $                  0.00 $                     0.00
3              POMPS TIRE SERVICE INC                  $             115.00 $                0.00 $                     0.00
000004B ILLINOIS DEPARTMENT OF REVENUE                 $        16,380.54 $                  0.00 $                     0.00
000005B ILLINOIS DEPARTMENT OF REVENUE                 $          2,800.50 $                 0.00 $                     0.00
6              ILLINOIS BELL TELEPHONE COMPANY         $             993.02 $                0.00 $                     0.00

UST Form 101-7-NFR (10/1/2010) (Page 3 )
          Case 15-20237              Doc 199   Filed 04/10/19 Entered 04/10/19 12:06:44                 Desc Main
                                                Document     Page 4 of 4
                                                             Allowed
    Claim                                                   Amount of            Interim Payments           Proposed
     No.       Claimant                                       Claim                    to Date              Payment
7              NICOR GAS                               $             576.29 $                 0.00 $                   0.00
8              TALAN & KTSANES                         $            3,413.00 $                0.00 $                   0.00

Total to be paid to timely general unsecured creditors                                              $                  0.00

Remaining Balance                                                                                   $                  0.00

         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and timely filed general (unsecured) claims have been paid in full. The
tardily filed claim dividend is anticipated to be 0.0 %, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows:

                                                            NONE

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered subordinated by
the Court totaling $0.00 have been allowed and will be paid pro rata only after all allowed administrative, priority and
general (unsecured) claims have been paid in full. The dividend for subordinated unsecured claims is anticipated to be
0.0 %, plus interest (if applicable).

       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered subordinated by
the Court are as follows:

                                                            NONE




                                                     Prepared By:     /s/ Andrew J. Maxwell
                                                                      Trustee
Andrew J. Maxwell
3010 N. California Avenue
Chicago, IL 60618

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page 4 )
